DETAILED ACTION
The communication is in response to the application received 05/23/2022, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-8, 10-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns.
Regarding claims 1, Kearns discloses a medical safety-system for dynamic 3D healthcare environments (Kearns Fig. 1, a robot system; [0094]: the system can be used in a hospital, hence a healthcare environment), the medical safety- system comprising: 
a detection system comprising at least one image capture device configured to capture images of an observed scene, the detection system configured to provide depth information of at least a part of the observed scene in the captured images (Kearns [0111]-[0112], [0022], Figure 1: image depth sensors are used to provide depth information of an observed scene; [0141], [0160], [0111]: using depth sensor for robot collision free moves of a scene wherein the scene includes free space 2106 as in Fig. 21C, [0208]; [0128], [0181]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment; [0019], [0208], [0176], [0198]: only known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot); and 
at least one processor configured to: correlate the depth information from the captured images, generate a 3D free space model based on the correlated depth information, wherein the 3D free space model is generated to define, in the observed scene, a bounded movement area that is (i) free of objects and structures and (ii) useable for movement of a moveable object, and restrict movement of the moveable object to within the bounded movement area defined by the 3D free space model (Kearns Figure 21A, [0019], [0208], [0176], [0198]: only known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot; [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data; [0269]: the process can be performed using a computer hardware or processor; [0115]: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. The robot can also follow a moving object which is a person as in [0234]; Fig. 21A, [0208]: the known free space 2106, which is a white space defined by a frame 2106, i.e a 3D free space model defining a bounded area that is free of object and usable for movement. The space contains an object or structure is black which is 2102 space, and the space that it is unknown, hence uncertain that the space is free of object, is gray space 2104. Hence, generate 3D free space based on position of objects in the scene; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, restrict the movable object to anywhere in the bounded space in which movement can be arranged, which is a bounded movement space as 2106).

Regarding claims 11 and 18, Kearns disclose a method for providing safe movement in dynamic 3D healthcare environments, and a non-transitory computer readable medium having stored thereon a program for controlling a medical apparatus, the program comprising instructions which, when executed by a processor, cause the processor to (Kearns [0270]: computer program used for processing): 
determining depth information of at least a part of an observed scene in images captured by at least one capture device (Kearns [0111]-[0112], [0022], Figure 1: image depth sensors are used to provide depth information of an observed scene; [0141], [0160], [0111]: using depth sensor for robot collision free moves of a scene wherein the scene includes free space 2106 as in Fig. 21C, [0208]; [0128], [0181]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment; [0019], [0208], [0176], [0198]: only known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot); 
correlating the depth information from the captured images; generating a 3D free space model based on the correlated depth information, wherein the 3D free space model is generated to define, in the observed scene, a bounded movement area that is (i) free of objects and structures and (ii) useable for movement of a moveable object; and restricting movement of the moveable object to within the bounded movement area defined by the 3D free space model (Kearns Figure 21A, [0019], [0208], [0176], [0198]: only known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot; [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data; [0269]: the process can be performed using a computer hardware or processor; [0115]: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. The robot can also follow a moving object which is a person as in [0234]; Fig. 21A, [0208]: the known free space 2106, which is a white space defined by a frame 2106, i.e a 3D free space model defining a bounded area that is free of object and usable for movement. The space contains an object or structure is black which is 2102 space, and the space that it is unknown, hence uncertain that the space is free of object, is gray space 2104. Hence, generate 3D free space based on position of objects in the scene; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, restrict the movable object to anywhere in the bounded space in which movement can be arranged, which is a bounded movement space as 2106).

Regarding claim 2, Kearns discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the detection system comprises at least one time-of-flight camera (Kearns [0157]: time of flight camera can be used in the system for obtaining depth image data).

Regarding claim 3, Kearns discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns discloses wherein the detection system comprises a plurality of image capture devices placed such that objects in the observed scene can be captured from multiple angles (Kearns Figure 10A, [0174], [0192]: cameras 450a and 450b can be used to view an object 12 at multiple angles).

Regarding claims 5, 12 and 19, Kearns discloses all the limitations of claims 1, 11 and 18, respectively.
Kearns discloses the at least one processor is further configured to calculate a movement path for moving the moveable object entirely within the bounded movement area defined by the 3D free space mode (Kearns Figure 21B, [0020], [0209]: evaluating the predicted robot paths and rejecting robot paths moving to locations classified as obstacles or unknown, hence, the modified path after rejecting is located entirely in the bounded free space 2106 as in Fig. 21, [0208]; Having the movement path of a robot device, i.e. medical equipment, is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, modified movement path of robot after rejecting is located entirely within the bounded area 2106).

Regarding claims 6, 13 and 20, Kearns discloses all the limitations of claim 1, 11 and 18, respectively.
Kearns discloses wherein the at least one processor is further configured to generate the 3D free space model based on positions of objects and structures in the observed scene in the images captured by the at least one image capture device (Kearns  [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region; [0115], [0208], Fig. 21A: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. Hence, generate 3D free space based on position of objects in the scene).

Regarding claims 7 and 14, Kearns discloses all the limitations of claim 6 and 13, respectively.
Kearns discloses wherein the at least one processor is further configured to update the 3D free space model based on movement of the moveable object in the observed scene detected from the images captured by the at least one image capture device (Kearns.

Regarding claims 8 and 15, Kearns discloses all the limitations of claims 1 and 11, respectively. 
Kearn discloses wherein the 3D free space model includes only data corresponding to space free of objects and structures in the observed scene (Kearns [0020], [0209]: evaluating the predicted robot paths and rejecting robot paths moving to locations classified as obstacles or unknown, hence, the modified path after rejecting is located entirely in the bounded free space 2106 as in Fig. 21, [0208]; Having the movement path of a robot device, i.e. medical equipment, is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, modified movement path of robot after rejecting is located entirely within the bounded area 2106, and the 3D free space model used for movement of the robot includes only data corresponding to free space (space 2106) that free of objects and structured in the observed scene).

Regarding claims 10 and 17, Kearns discloses all the limitations of claims 1 and 11, respectively.
Kearns further discloses wherein the moveable object is moveable medical equipment (Kearns Fig. 1, [0094]: the movable robot system can be used in a hospital, hence a movable medical equipment). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Izadi et al. (U.S 2012/0194517 A1) hereinafter Izadi.
Regarding claim 4, Kearns discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the at least one image capture device is movably mounted (Kearns [0192]: the imaging sensor may rotate with respect to the robot body 110 to achieve a viewing angle of 360 degrees).
Kearns does not explicitly disclose the at least one processor is configured to detect movement of each image capture device to a device position and adjust the depth information based on the device position.
However, Izadi discloses the at least one processor is configured to detect movement of each image capture device to a device position and adjust the depth information based on the device position (Izadi [0026]: the movement and position of the camera is tracked; [0066], [0022], [0043]: the location of depth cameras can be detected and performance, which is depth information obtained by the camera, can be adjusted based on determined location).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system, as disclosed by Kearns, and further incorporate having the at least one processor is configured to detect movement of each image capture device to a device position and adjust the depth information based on the device position, as taught by Izadi. The motivation for doing this would have been for interactive application (Siczek [0003]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda, further in view of Siczek el al (US 5,050,204) hereinafter Siczek.
Regarding claim 9, Kearns discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
However, Kearns discloses an image acquisition system to acquire image data of an object from different projections; a movement restriction device configured to restrict the movement of the movable structure to within the bounded movement area defined by the 3D free space model (Kearns Figure 10A, [0174], [0192]: cameras 450a and 450b can be used to view an object 12 at multiple angles, hence from different projections; Figure 21B, [0020], [0209]: the movement path of a robot device is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, limit the movement of robot to anywhere within the free space outer frame 2106, i.e. bounded movement area).

Kearns does not explicitly disclose the image acquisition system comprising a movable C-arm structure as the moveable object; and a movement restriction device configured to restrict the movement of the C-arm structure to within the bounded movement area defined by the 3D free space model.
However, Maeda discloses a movable C-arm structure as the moveable object, and a movement restriction device configured to restrict the movement of the C-arm structure to within the bounded movement area defined by the 3D free space model (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: calculate a swept volume, i.e. bounded movement area, which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the bodies of the robot manipulator is calculated from the recorded configuration (Fig. 3). The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path, so the swept volume is used to generate path of movement of the robot. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is certain to be free of objects and structures. The robot is a C-arm structure as in Fig. 1. Hence, restrict the movement of the C-arm structure to within the bounded movement area defined by the 3D free space model).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system with bounded space, as disclosed by Kearns, and further incorporate having a movable C-arm structure as the moveable object, and a movement restriction device configured to restrict the movement of the C-arm structure to within the bounded movement area defined by the 3D free space model, as taught by Maeda, to make sure the robot can move without collision with an obstacle (Maeda page 2239, right column, first para).

Kearns does not explicitly disclose an X-ray source and an X-ray detector arranged on opposing ends of the C-arm structure.
However, Siczek discloses a movable C-arm structure as the moveable object, and an X-ray source and an X-ray detector arranged on opposing ends of the C-arm structure (Siczek Figure 3, Column 2, line 3-10, Column 3, line 52: a C-arm structure having an X-ray source and an X-ray receptor mounted on opposite ends of C-arm structure).
Kearns and Maeda along with Siczek are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system, as disclosed by Kearns and Maeda, and further incorporate having an X-ray source and an X-ray detector arranged on opposing ends of the C-arm structure, as taught by Siczek. The motivation for doing this would have been to provide counterbalanced variable distance between the image source and the image receptor (Siczek Column 1, line 29-30).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Nayar et al. (U.S 7,149,262) hereinafter Nayar.
Regarding claim 16, Kearns discloses all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the depth information is provided as temporal depth information (Kearns [0140], [0229]: temporal processing technique can be used to improve depth measurement, therefore providing temporal depth information).
 Kearns does not explicitly disclose generating and providing 4D free space model.
However, Nayar discloses generating and providing 4D free space model (Nayar Col. 7, lines 45-48: 4-dimensional data such as 3-dimensional video data comprising a time sequence of image data which includes depth information can be used; Col. 8, lines 50-53: the data include temporal dimension, i.e. time. Hence, 4D data can be generated based on time and depth information which is temporal depth information).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method, as disclosed by Kearns, and further incorporate generating and providing a 4D free space model based on the temporal depth information, as taught by Nayar, to observe video data in time for high data accuracy (Nayar, Col. 8, lines 50-53, Col. 27, lines 13-40, Col. 6, lines 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486